 248
 
           
         
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
359 NLRB No. 19
 
Kingspan Insulated Panels, Inc., d/b/a Kingspan 
Benchmark 
and
 
Sheet Metal Workers Intern
a-
tional Association, Local Union No. 24.  
Cases 
09

CA

072906
 
and 
09

RC

069754
 
November 
8
, 2012
 
DECISION AND ORDER
 
B
Y 
M
EMBERS 
H
AYES
,
 
G
RIFFIN
,
 
AND 
B
LOCK
 
On June 8, 2012, 
Administrative Law Judge Arthur J. 
Amchan issued the attached decision.  The Respondent 
filed exceptions and supporting brief, and the Acting 
General Cou
nsel filed an answering brief.
 
The National Labor Relations Board has delegated its 
authority in this p
roceeding to a three
-
member panel.
1
 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

,
2
 
and conclusions, 
and to adopt the recommended Order as modified.
3
 
ORDER
 
The National Labor Relations Board decision adopts 
the recommended Order of the administrative law judge 
as modified below and orders that the Respondent, 
Kin
g-
span Insulated Panels, Inc.
,
 
d/b/a 
Kingspan Benc
h
mark, 
C
o
lumbus, Ohio, its officers, agents, suc
cessors, and 
assigns shall take the actions set in the Order as mod
i-
fied.
 
Substitute the attached notice for that of the admini
s-
trative law judge.
 
                                        
                  
 
1
 
The Respondent excepts to t

arguing that the recess appointments of Members Griffin and Block 
were not properly constituted and that the Board therefore lacks a quo
r-
um to act.  For the reasons set forth in
 
Center for Social Change
, 358 
NLRB 
161
 
(2012), we reject this argument.
 
2
 

findings. 
 

s-

r-
ance of all the r
elevant evidence convinces us that they are incorrect. 
 
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362
 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings.
 
In addition, some of the Respond


u-


merit.
 
The Boa

on the closeness of the election (the revised ballot tally shows 20 votes 
for and 22 votes against the Union) and the cumulative effects
 
of the 
following post

age increase, (2) 
the implementation of the shift differential, and (3) the in
terrogation of 
Terry Whitehall.
 
3
 

d-
ard remedial language.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United S
tates Government
 
 
The National Labor Relations Board has found that we vi
o-
lated Federal labor law and has ordered us to post and obey 
this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose representatives to bargain with us on
 
your b
e
half
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activ
i
ties.
 
 
W
E WILL NOT
 
coercively question you about your su
p-
port or activities on behalf of Sheet Metal Workers Inte
r-
national A
ssociation, Local Union No. 24, or any other 
union, or about the union support and activities of other 
employees.
 
W
E WILL NOT
 
announce and/or implement improv
e-
ments in your wages, hours
,
 
and working conditions in 
order to discourage you from selecting unio
n represent
a-
tion.
 
W
E WILL NOT
 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 
 
K
INGSPAN 
I
NSULATED 
P
ANELS
,
 
I
NC
.,
 
D
/
B
/
A 
K
INGSPAN 
B
ENCHMARK
 
 
Catherine Terrell, Esq., 
for the General Counsel.
 
To
dd Sarver, Esq. (Steptoe & Johnson), 
of Columbus, Ohio,
 
for 
the Respondent.
 
Julie Ford, Esq. (Doll, Jansen, Ford & Rakay), 
of Dayton, 
Ohio, for the Petitioner/Charging Party.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
A
RTHUR 
J.
 
A
MCHAN
, Administrative Law Judge.  This 
case 
was tried in Columbus, Ohio, on
 
April 30
 
and May 1, 2012.  
The Charging Party Union, Sheet Metal Workers International 
Association, Local Union No. 24, filed charge 
0
9

CA

072906 
on January 30, 2012.  The General Counsel issued the co
m-
plaint on Februar
y 29, 2012.
 
The Union also filed a representation petition with the Board 
on November 29, 2011.  A representation election was co
n-

r-
poses of the objections to the conduct of this election filed b
y 
the Union on January 20, 2012, runs from November 29, 2011, 
to January 13, 2012.
 
  
 
 
 
 
KINGSPAN BENCHMARK 
 
 
 
 
 
249
 
 
Several of the objections were later withdrawn by the Union.  
In the January 20 election, 20 bargaining unit employees voted 
in favor of the Petitioning Union; 19 voted agai
nst union repr
e-
sentation and 3 ballots were challenged by the Union.
1
  
The 
Regional Director consolidated the challenges and the obje
c-
tions that had not been withdrawn with the unfair labor practice 
case for hearing.  After the hearing in this matter, the 
Petitio
n-
er/Charging Party withdrew its challenges to the ballots of the 
three employees in question. When the three ballots were 
counted, the Union failed to obtain a majority of the votes cast.
 
On the entire record, including my observation of the d
e-
meano
r of the witnesses, and after considering the briefs filed 
by the General Counsel and Respondent, I make the following
 
F
INDINGS OF 
F
ACT
 
I
.
  
JURISDICTION
 
Respondent Kingspan is an international company with 
headquarters in Ireland and facilities in many dif
ferent cou
n-
tries.  In 2008, Kingspan purchased five factories in North 
America, including the Columbus, Ohio Benchmark facility at 

located in Deland, Florida.  At the Columbus facility, Respon
d-
ent manufactures insulated panels used in the building trades.  
The Columbus Benchmark facility was operated by a company 
named Metecno from about 1997 to 2008, and by Lamit Indu
s-
tries prior to 1997.
 
Respondent admits, and I find, that it is an employer en
gaged 
in commerce within the meaning of Section 2(2), (6), and (7) of 
the Act and that the Union is a labor organization within the 
meaning of Section 2(5) of the Act.
 
II
.
  
ALLEGED UNFAIR LABOR
 
PRACTICES
 
Complaint Par
agraphs 5(a) and (b)/Objection 
3:
 
Alleg
ed Unlawful Interrogation
 
Complaint paragraph 5(a)(i):  On about November 1, 2011, 
Roger Wood, a maintenance electrician and bargaining unit 

-
premises ga
r-

fficer
,
 
Jeff Irwi
n.  
Wood testified that during the ride, Irwin asked him if he had 
heard anything about the Union and had Wood spoken to an
y-
body about the Union. Wood responded that he had not heard 
an
y
thing
 
(
Tr. 16

17
)
.  Irwin testified that he drove Wood to the 
garage o
n the day in question, but denied that he had any di
s-
cussion with Wood ab
out the Union or union activity
 
(
Tr. 335
)
.
 
I credit Wood and find that the conversation occurred as 
Wood testified.  The Union had an organizing drive in 2010 
which culminated in a re
presentation election in October 2010, 
which the Union lost.  Wood was a prominent union supporter 

d-

Act, a representation election could 
not be conducted until a 
year had expired 
since the October 2010 election
 
(
Tr.  283
)
.  
On October 8, 2011, Patrick Harris, the acting production ma
n-
ager at the Columbus facility, sent an email to Andrea Lack
e-
                                        
                  
 
1
 
The unit generally includes all full
-
time and regular p
art
-
time pr
o-

facility.
 

Deland, 
Florida
,
 
and Gabor Tovari
-
Nagy, the operations ma
n
ager at the 

t-

t
ing and 
discussing a
n
other union attempt and just wanted to keep you 
guys i
n
formed

(
GC Exh. 11
)
  
Lackemacher responded to Ha
r-
ris and Tovari
-

i
n

 

To the extent that Harris suggests that he had no further co
m-
munication abo
ut the Union with Lackemacher or Tovari
-
Nagy 
until November, I discredit his testimony.  Respondent was 
obviously very interested in whether or not there would be 
another organizing drive at least as early as October 8.  I infer 
this information was shared
 
with all the top managers, inclu
d-
ing Irwin.  I thus discredit his testimony at 
t
r
anscript
 
336 that 
he first became aware of renewed union activity at the plant on 
N
o
vember 18, 2011.  Given his lack of credibility on this point 
and the unlikelihood that Wo
od would conjure up his story out 

inquiry of November 1.
2
 
Complaint paragraph 5(a)(ii):  Terry Whitehall, Respon
d-

n-
tered CEO Irwin somew
here near the plant breakroom on or 
about December 5, 2011.  Whitehall testified that Irwin asked 
him who was in charge of getting the Union in.  Whitehall r
e-
plied that there was no one lead in
-
plant organizer, but rather a 
committee of about five or six e
mployees 
(
Tr. 85

86
)
.  Irwin 
testified that he did not 
recall
 
any discussions with Whitehall 
about union activity or asking Whitehall who was in
 
charge of 
getting the Union in
 
(
Tr
.
 
336
)
.  I credit Whitehall not only for 
the same reasons that I credit Wood,
 
but I also rely on the fact 
that Irwin did not categorically deny asking Whitehall this 
question.
 
Complaint paragraph 5(b):  Roger Wood testified that on or 
about November 18, 2011
,
 
he went to lunch with Patrick Ha
r-
ris, Mike Holden, another manager, and C
ory Dimmerling, a 
leadman.  According to Wood, at lunch, Harris asked him, 

[H]
ow I thought the progress was going, and what
 
might be 
involved at the Union

(
Tr. 19
)
.  Wood testified that he replied 

, later 
in his testimony, could not recall whether this conversation 
occurred in November or December, after the re
presentation 
petition was filed
 
(
Tr. 79

80
)
.  Harris recalled the lunch in 
que
s
tion as taking place prior to Thanksgiving on November 
24.  I 
credit Harris.  This conversation would have made no 
sense after the Union gave the demand letter to Respondent on 
November 29.  Harris testified that Wood brought up the su
b-
ject of the Union and that he inquired as to the progre
ss of the 
drive only afterw
ards
 
(
Tr. 274

275, 286
)
.
 
No later than November 19, Harris knew that Wood was 
talking to Cory Dimmerling, an admitted agent of Respondent, 
                                        
                  
 
2
 
I also rely on the fact that Wood is a current employee of Respon
d-
ent.  As such his testimony is particularly reliable in that it is adverse to 
his pecuniary interest,
 
a risk not lightly undertaken, 
Gold Standard 
Enterprises,
 
234 NLRB 618, 619 (1978); 
Flexsteel Industries
, 316 
NLRB 745 (1995).
 
 250
 
           
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
about the renewed organizing drive 
(
GC Exh. 14
)
.  The General 
Counsel has not alleged that Respondent, by Dimmerling,
 
vi
o-
lated the Act in interrogating Wood.  I therefore infer that 
Wood was talking to Dimmerling about the organizing drive 
voluntarily and at his own initiative.  Thus, by the time of the 
November lunch, Wood had disclosed his support for the Union 
to Resp
ondent.
 
Complaint Paragraph 6(a); Objection 2(a):
 
November 29, 2011 Pay Increase for Roger Wood
 
Roger Wood started working at the Benchmark facility for 
Metecno as a maintenance technician in May 2007 at a wage of 
$11 per hour.
3
  
Sometime in 2008, Kingspan
 
purchased the 
plant, along with four other facilities in North America.  Eigh
t-
een months after Wood was hired, his wage rate went up to 

to $12.09 per hour.  During 2011, Wood repeatedly asked Pa
t 
Harris, the production manager, who was also a personal friend, 
for another raise.  Prior to June 2011, Harris reported to Wood 
that then Operations Manager Steve Gross told Harris that R
e-
spondent could not afford to give Wood another raise.
 
In June 2011
, Respondent transferred Gabor Tovari
-
Nagy 
from a plant in Hungary to the Columbus facility.  Although, he 
was technically a consultant, Tovari
-
Nagy acted as operations 
manager soon after his transfer.  Tovari
-
Nagy was permanently 
assigned to Columbus as o
perations manager on October 10, 
2011.
 
On October 5, 2011, Respondent hired David Simons as 
manufacturing engineer.  The maintenance technicians have 
reported to Simons since he was hired.  Between June and O
c-
tober 2011, the maintenance technicians reporte
d directly to 
Tovari
-
Nagy.
 
Shortly after Simons was hired, Wood asked Simons to 
speak to Tovari
-
Nagy about getting Wood 
a raise.  Simons told 

e spoke to Gabor, and the answer at the time 
was that he had no
 
intention of giving me a raise

(
Tr.
 
13

14
)
.
4
 
                                        
                  
 
3
 
I also rely on the fact that Wood is a current employee of Respon
d-
ent.  As such his testimony is particularly reliable in that
 
it is adverse to 
his pecuniary interest, a risk not lightly undertaken, 
Gold Standard 
Enterprises,
 
234 NLRB 618, 619 (1978); 
Flexsteel Industries
, 316 
NLRB 745 (1995).
 
4
 

n-
contradicted.  I theref
ore credit it.  Simons did not testify.  Moreover, 
Tovari
-
Nagy testified that he told Terry Whitehall in August or Se
p-
tember 2011 that Wood needed to come to him personally if he wanted 
a raise, Tr.  193.  Tovari
-
Nagy also testified that Simons came to him
 
later to tell him that Wood has asked Simons for a raise several times.  
Tovari
-
Nagy testified that this led him to consider the request and co
m-

another maintenance technician, Tr. 194

198. 
 
Tovari
-
Nagy did not 
specifically deny making the statements to Simons that Wood testified 
Simons relayed to him.
 
Respondent at p. 15 of its brief, fn. 7, incorrectly characterizes 

answer 
to the complaint, Respondent admitted that Simons and Tovari
-
Nagy are supervisors and agents within the meaning of the Act.  Purs
u-

S
i
mons said to him is not hearsay.  Under Rule 805, Wood

as to what Tovari
-
Nagy said to Simons is also not hearsay.
 
On November 29, 2011, the Union presented Respondent 
with a letter demanding recognition between 8:30 and 9 a.m.  
Michelle Robinson, the office manager at the Columbus facil
i-
ty, emailed the letter to Jeff Irwin, Gabor Tovari
-
Nagy, her 
boss, HR Di
rector Lackemacher and Andrew Hamer, vice pr
e-
sent for operations, at 9:16 a.m. 
(
GC Exh. 18
)
.
5
  
Forty
-
five 
minutes to an hour later, Tovari
-
Nagy and Simons summoned 
Wood to a meeting and informed him that he was getting a 
wage increase.  On November 29, nei
ther Tovari
-
Nagy nor 
Simons told Wood the amount of the raise.  The next day, N
o-
vember 30, Simons told Wood that his raise would be $1.50 per 

by $1.41 per hour.  The fact that Respondent did not t
ell Wood 
the amount of the raise on November 29, and that Simons gave 
him an incorrect figure on November 30, is evidence that the 

response to the demand for recognition.  I infer that this in fa
ct 
was the case.
 
Complaint Paragraph 6(b)/Objection 2(b):
 
The Shift Differential
 

working two shifts.
6
  
Six to eight employees currently work on 
the second shift, which normally operates between 3 p.m. 
and 
midnight.  However, both the starting and finishing time for 
this shift varies.
7
  
At a meeting on November 22, 2011
,
 
Oper
a-
tions Manager Tovari
-
Nagy informed employees that effective 
December 1, 2011, Re
spondent would be paying second
-
shift 
employees $1
 

dollar p
er hour for second
-
shift employees first appeared in 


for working the secon
d shift.  For several months prior to N
o-
vember 22, second
-
shift employees had been inquiring of ma
n-
age
ment about a shift differential
 
(
Tr. 106

109, 115
;
 
GC Exh. 
2
)

g-
gested paying a shift differential to
 
Human Resources Manager 
Lackemacher on August 1, 2011
,
 
in an email 
on which Tovari
-
Nagy was copied
 
(
R. Exh. 9
)
.
 
Tovari
-
Nagy testified that he began to work with Pat Harris 
on instituting a shift differential prior to November 1.  There is 
no evidence docu
mentary or otherwise that corroborates his 
testimony.  I decline to credit it.  When Tovari
-
Nagy arrived in 
Columbus in June 2011, it was immediately brought to his a
t-
tention that 
the plant did not have a second
-
shift premium
 
(
Tr. 
181
)
.  In 
June he prepare
d an action list
 
(
R. Exh. 3
)
, which does 
not mention implementing a shift differential or shift premium.
 

 
252 indicates he did not
h-
ing about obtaining a shift differential after sending the August 

s testimony at 
transcript
 
108, 115

116 
also suggests Respondent did nothing towards implemen
t
ing a 
shift differe
n
tial until late November.  He asked Harris about a 
                                        
                  
 
5
 
Tovari
-
Nagy reports directly to Hamer, who is located in Deland.
 
6
 
There had been a second shift prior to late July, but Respondent did 
not operate a second shift continuously until 
July 2011, R. Exh. 9.
 
7
 
However, 11 employees were apparently paid the shift differential 
on December 9, the first check in which it appeared, R. Exhs. 10 and 
13.
 
  
 
 
 
 
KINGSPAN BENCHMARK 
 
 
 
 
 
251
 
 
shift diffe
r
ential at least twice in September.  Willia
m Groce 
asked Harris and Second
-
Shift
 
Supervisor James Latham about 
the shift differential repeatedly.  They were never given any 
indic
a
tion that Columbus management was in the process of 
getting approval for one from corporate headquarters.
 
Tovari
-
Nagy testified further that he received no r
esponse on 

i-
dent prior to November 1.
8
  
Mannion was in the process of 
transferring to Ireland and on November 1, Joseph Brash, a 
transfer from Europe, succeeded Mannion as president.  Tovari
-
Nagy tes
tified that institution of the shift differential was a
p-
proved by Brash at a meeting in Columbus on November 17, 
2011.  At this meeting, Tovari
-
Nagy testified Brash also a
p-
proved the $1.41
-
wage increase for Roger Wood.
 

hat the implementation 
of the shift differential and the wage increase for Wood which 
were effective on December 1, have nothing to do with the 
union organizing drive.  It suggests that it is mere coincidence 
that Wood received his increase the day that th
e Union gave its 
demand letter to Respondent.  Tovari
-
Nagy testified that he 


Deland.
 

D
e-
cember 1 increase and the implementation of the shift differe
n-
tial were hasty management decisions made in late November 
2011 which were motivated by a desire to discourage emplo
y-
ees from organizing.  Respondent raised the wages of several 
employees in t
he summer/fall of 2010 and has demonstrated no 

e-
mentation of the shift differential could not have been instituted 
in the same timeframe.
9
 
Employee Orlando Mitchell received a wage increase on J
u-
ly 
5, 2011; Calvin Stewart received one on August 1; Robert 
Edington also received a wage increase in this timeframe, as 
did Hicham Benghalen.  There is no evidence as to the proc
e-
dure followed in
 

 
(
see Tr. 233

234
)
.  In fact, To
vari
-
Nagy testified that he did not know what 

r-
ris testified that he filled out some forms, had Tovari
-
Nagy sign 
them and then sent 
the forms to Andrea Lackemacher
 
(
Tr. 265, 
282
)
.  He did not know 
what happened to raise these emplo
y-

n-
sider
a
tion of a wage increase for Wood prior to November 29
;
 
R. Exh. 5 
(
Tr. 197
)
, or a plan to institute a shift differential 
prior to November 22.
 
Furthermore, t
here is no evidence regarding Tovari
-

November 17 meeting with Brash, other than Tovari
-


                                        
                  
 
8
 

g
er, 
Kingspan Insulated Panels N
orth America.
 
9
 
Respondent in its brief argues that discriminatory motive cannot be 
drawn from corporatewide pay initiatives.  The violative conduct herein 
is not the result of any corporatewide initiative.  Shift premiums appa
r-
ently had been implemented a
t other Kingspan facilities prior to April 
2011; Tr. 296, R. Exhs. 14 and 15.  The plant specific shift premium 
initiative in this case is further evidence that its implementation was 
motivated by the organizing drive.
 
management was aware of the possibility of a renewed union 
drive in early October and knew tha
t such a drive was almost 
certain on November 19.  By the evening of November 21, it 
retained a labor consultant, Frank Ashcraft, to assist it in oppo
s-
ing the organizing drive
 
(
GC Exh. 24
)
.
 
It is also clear that Respondent very much wanted to 
nip such 
a dr
ive in the bud.  
As CEO Irwin noted, an organizing drive 

not need

(
GC Exh. 16
)
.  I infer that 
the announcement of the shift differential and the December 1 

-
Nagy was advi
sed to undertake by Brash on November 19,
 
to 
thwart the organizing drive
 
(
GC Exh. 17
)
.
10
 
Analysis
 
Interrogations
 
The lead Board case regarding the legality of interrogations 
is 
Rossmore House,
 
269 NLRB 1176 (1984)
, affd. 
760 F.2d 
1006 (9th Cir. 1985)
.  Purs
uant to the 
Rossmore 
test,
 
 
Under Board law, it is [well established] that interrogations of 
employees are not per se unlawful, but must be evaluated u
n-

interrogation reasonably tended to restrain
, coerce, or interfere 

 
 
In making that determination, the Board considers such fa
c-
tors as the background, the nature of the information sought, 
the identity of the questioner, the place and method of interr
o-
gation, and w
hether or not the employee being questioned is an 
open and active union supporter, 
Norton Audubon Hospital,
 
338 NLRB 320, 320

321 (2002)
.
 
Applying this test to the instant case, I find that the R
e-
spondent violated Section 8(a)(1) as alleged in complaint pa
r
a-

e-
hall constitutes objectionable conduct since it occurred during 

 
Jeff Irwin, the questioner in both instances, is a very high 
ranking official, the chief executive offic
er of Respondent.  The 
nature of the information sought, particularly in seeking from 
Whitehall the identity of the in
-
house leaders of the organizing 
drive, is extremely coercive.  Although Whitehall may already 
have openly demonstrated his support for th
e Union at the time 
Irwin questioned him, the inquiry is violative because Irwin 
was seeking the identity of other union supporters.
11
  
He obv
i-
ously did not know who they were because otherwise he would 
not have asked Whitehall for this information.
12
 
The pl

vehicle, would tend to make that inquiry more coercive.  There 
                                        
                  
 
10
 
I note that the November 19 emails 
do not mention either the dec
i-

wage rate substantially.
 
11
 
Whitehall wore union paraphernalia and may have done so prior to 
his discussion with Irwin.
 
12
 
Respondent at p. 42 asserts that by 
December 5 it knew who was 
behind the organizing drive.  However, as Patrick Harris testified, while 
he assumed some of the union supporters were the same employees 

a lot of new employee

 
 252
 
           
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
is no evidence that Wood was openly supporting the renewed 
union drive as of November 1.
 
I decline to find that Respondent, through Pat Harr
is, viola
t-
ed the Act when questioning Wood on or about November 18.  
The record indicates that Wood was discussing the Union with 

unclear whether Harris or Wood raised the subject of the Uni
on 
first.
 

 
An allegation that an employer has violated Section 8(a)(1) 
by promising and/or implementing beneficial changes in e
m-

to union organizatio
nal activity is analyzed under 
NLRB v. 
Exchange Parts, 
375 U.S. 405 (1964).  Unlike other alleged 
8(a)(1) violations, this analysis is motive
-
based, 
Network D
y-
namics Cabling, Inc., 
351 NLRB 1423, 1424 (2007).
 
An employer which is aware of a union organizin
g drive vi
o-
lates Section 8(a)(1) in granting unit employees benefits unless 
it proves that it had a legitimate business reason for the timing 
and grant of the benefit, 
Jewish Home for the Elderly of Fai
r-
field County, 
343 NLRB 1069, 1087

1090 (2004).  Grant
ing 
such a benefit violates Section 8(a)(1) regardless of whether or 
not it occurs within the critical period between the filing of the 
representation petition and the representation election.  The 
granting of benefits during an organizing drive is not per
 
se 
unlawful if the employer can show its actions were governed by 
factors other than the organizing campaign, such as a showing 
that the benefit was granted pursuant to an already established 
company policy, 
Mercy Hospital Mercy Southwest Hospital, 
338 NL
RB 545 (2002).
13
 
In the instant case, it is clear that Respondent was aware of 

differential on November 22, 2001, and when it raised Roger 


Respondent was aware that the Union filed its demand letter 

Board and court cases, such as 
NLRB v. Exchange Parts Co.,
 
supra, the messa
ge implicit in such increases is that they const
i-
tute a reward for eschewing union representation whose conti
n-
uation may depend on employees continuing to sacrifice their 

Justice Harlan).
 
Wi


a-

d-
ent between 8:45 and 9 a.m. on Tuesday, November 29, 2011.  
                                        
                  
 
13
 

animus is irrelevant in the context of an alleged 8(a)(1) violation.  Proof 

 
case, 
Post Tension of Nevada, Inc., 
352 NLRB 1153, 1161 (2008).  More
o-
ver, actions which do not violate the law may be relied upon in esta
b-
lishing animus, 
Gencorp, 
294 NLRB 717 fn. 1 (1989).  Finally, there is 
plenty of evidence from which I infer antiunion animus including the 
timing of the
 
wage increase for Wood, the timing of the implementation 

n-

 

o
ffice 
m
anager
,
 
Michelle Robinson
,
 
emailed the 
letter to Irwin, Tovari
-
Nagy, HR Director Lackemacher, and 
Vice President Hamer at 9:16
 
a.m

uncontradicted that he was called into a meeting with Gabor, 
Tovari
-
Nagy, and David Simons betwe
en 10 and 10:30
 
a.m.
 
the 
same day to be informed of an unspecified wage increase, 
which turned out to be $1.41 per hour.  Jeff Irwin, to whom the 
demand letter was directed, did not testify as to when he was 
first aware of the demand letter.
 
The burden of 
proof is on Respondent to establish that d
e-

Irwin nor Tovari
-
Nagy was aware of the letter when Tovari
-
Nagy met with Wood 
1 to 1
-
1/2 later
.  I find to the contrary and 
I discredit that testimony of Tova
ri
-
Nagy that he was un
a
ware 
of the letter when he met with Wood.  Respondent was very 
concerned about the organizing drive and I infer that all me
m-
bers of ma
n
agement became aware of the demand letter very 
soon after it was delivered and emailed to them.
 
Re
spondent has not met its burden of showing that either the 
wage increase for Wood or the implementation of the shift 
differential was not in large part motivated by a desire to di
s-
courage support for the Union.  There is absolutely no doc
u-
mentation to show
 
that the granting of these benefits and timing 
of these benefits was solely the result of a legitimate business 
decision unrelated to the organizing drive.  Moreover, the ad 
hoc
 

a-
tion as well as the t
iming of the increase, 
Huck Store Fixture 
Co., 
334 NLRB 119, 123 (2001).
 
Finally, I conclude
 

r
anscript
 
306


increase.  Harris testified that Wood made it clear that he n
o 
longer supported the Union after the 2010 representation ele
c-
tion.  By November 2011, Harris was aware that Wood was 
supporting the Union anew.  I infer that this was known by 

plant.  Thus, I infer tha
t Respondent hoped that by giving Wood 
a substantial pay increase it would wean him from his union 
support.  Mor
e
over, since Respondent knew that Wood had 
been a leader of the 2010 organizing campaign, I infer that it 
hoped and b
e
lieved that if Wood stoppe
d supporting the Union 
other e
m
ployees would also do so.
 

 
Setting Aside the Results of the January 13, 2012 Election
 
Given that the counting of the three challenged ballots results 
in a majority of employ
ees voting against union representation, 

setting aside the January 13, 2012 election and remanding this 
case to the Regional Director to conduct a second election.
 
Usually, the Board considers onl
y prepetition conduct in d
e-
termining whether to set aside an election, 
Ideal Electric & 
Mfg. Co., 
134 NLRB 1275 (1961).  However, it may consider 
prepetition conduct where it adds meaning and dimension to 
related postpetition conduct, 
Dresser Industries, 
2
42 NLRB 74 
(1979).  In the instant case, I conclude that the su
d
den wage 
increase to Roger Wood and the interrogation of Terry Whit
e-
hall were part of a continuing plan by Respondent to thwart 
unionization, which included the announcement of the shift 
  
 
 
 
 
KINGSPAN BENCHMARK 
 
 
 
 
 
253
 
 
diffe
rential 7 days prior to the filing of the representation pet
i-
tion.  Moreover, the implementation of the shift differential 

to consider it in determining whether to set aside the results of 
th
e election,
 
Wis
-
Pak Foods, 
319 NLRB 933 fn. 2 (1995), enfd. 
125 F.3d 518 (7th Cir. 1997).  The shift differential only began 

i-
cal period.  Finally, the violative conduct manifested itse
lf each 
a
nd every time a second
-
shift employee received a paycheck 
during the critical period.  The weekly receipt of the shift di
f-
ferential served as a constant reminder to each employee that a 
benefit granted to discourage support for the Union could just 
as easi
ly be withdrawn for the same reason.
 
It is well settled that conduct in violation of Section 8(a)(1) 

fortiori, conduct which interferes with the exercise of a free and 
untrammeled choice in 

aside an election unless the 8(a)(1) violation is so minimal or 
isolated that it is virtually impossible to conclude that the mi
s-
conduct could have affected the election results, e.g., 
Iris 
U.S.A., Inc., 
336 NLRB 1013
 
(2001).  I conclude that the mi
s-
conduct properly considered in the instant case was not so mi
n-
imal to prelude an affect on the outcome of the election.
 
In determining whether to set aside election results the Board 
considers a number of factors, such as (
1) the number of inc
i-
dents of misconduct; (2) the severity of incidents and whether 
they were likely to cause fear among unit employees; (3) the 
number of employees in the unit subject to the misconduct; (4) 
the proximity of the misconduct to the election;
 
(5) the degree 
of persistence of the misconduct in the minds of unit emplo
y-
ees; (6) the extent of dissemination of the misconduct; (7) the 
closeness of the vote; and 
(
8) the degree to which the misco
n-
duct can be attributed to the party, 
Cedar
-
Sinai Medica
l Center, 
342 NLRB 596, 597 (2004).
 
In the instant matter, factors 3, 4, 5, 6, 7, and 8 above weigh 
in favor of setting aside the election.  The vote was close and 
the illegal benefits were announced either just before or at the 
start of the critical perio
d.  They were effectuated during the 

responsible for this conduct.  A sufficient number of employees 
(up to 10 of the 44 employees eligible to vote, including Wood) 
were directly affected by th
e misconduct to tip the balance in 
the election and it is most likely that many unit members who 
did not work second shift became aware of the shift differential 
and the substantial raise for Wood prior the election.
14
 
C
ONCLUSIONS OF 
L
AW
 
1.  Respondent, 
Kin
gspan Insulated Panels, Inc., d/b/a 
Kin
g-
span Benchmark, by CEO Jeff Irwin violated Section 8(a)(1) of 
the Act on or about November 1, 2011, by interroga
t
ing Roger 
Wood about e
m

 
                                        
                  
 
14
 
Of the 11 employees who received the shift differential according 
to R. Exh. 10, th
e credible evidence establishes that two of these e
m-
ployees were temporary employees who were not eligible to vote in the 

prove that employees Edington, Latham, Chris Holcomb, and Eric 
Ho
lcomb were ineligible to vote.
 
2.  Respondent, by CEO Jeff Irwin, violated Section 8
(a)(1) 
on or about December 5, 2011, by interrogating Terry Whit
e-

 
3.  Respondent violated Section 8(a)(1) by increasing the 
wage rate of Roger Wood on November 29, 2011, in part to 
discourage employees from supporting
 
Sheet Metal Workers 
International Association, Local Union 24.
15
 
4.  Respondent violated Section 8(a)(1) by announcing the 
implementation of a shift differential on November 22, 2011, 
and implementing this shift differential in early December 2011 
in part 
to discourage employees from supporting Sheet Metal 
Workers International Association, Local Union 24.
 
R
EMEDY
 
Having found that the Respondent has engaged in certain u
n-
fair labor practices, I shall order it to cease and desist therefrom 
and to take certain
 
affirmative action designed to effectuate the 
policies of the Act.
 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
16
 
ORDER
 
The Respondent, Kingspan Insulated Panels, Inc., d/b/a 
Kingspan Benchmar
k, Columbus, Ohio, its officers, agents, 
successors, and assigns, shall
 
1.  Cease and desist from
 
(a) Coercively interrogating any employee about his or her 
union support or union activities, or that of any other employee.
 
(b) Announcing and implementing i
mproved working cond
i-
tions or benefits in order to discourage employees from selec
t-
ing union representation.
 
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 o
f the Act.
 
2.  Take the following affirmative action necessary to effe
c-
tuate the policies of the Act.
 
(a) Within 14 days after service by the Region, post at its C
o-
lumbus, Ohio facility copies of the attached notice marked 

17
  
Copies of the notic
e, on forms provided by the 
Regional Director for Region 9, after being signed by the R
e-

Respondent and maintained for 60 consecutive days in co
n-
spicuous places including all places where notices 
to employees 
are customarily posted.  In addition to physical posting of paper 
notices, the notices shall be distributed electronically, such as 
                                        
                  
 
15
 
The wage increase for Wood and implementation of the shift di
f-
ferential may also have violated Sec. 8(a)(3), 
Clock Electric, Inc., 
338 
NLRB 806 (2003); 
Koons Ford of Annapolis, 
282 NLRB 506, 525

528 
fn. 2 (1986), but I find
 
it unnecessary to make this determination.
 
16
 
If no exceptions are filed as provided by Sec. 102.46 of the 

m-
mended Order shall, as provided in Sec. 102.48 of the Rules, be adop
t-
ed by the Boa
rd and all objections to them shall be deemed waived for 
all purposes.
 
17
 
If this Order is enforced by a judgment of a United States court of 

a-

 
Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 

 
 254
 
           
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
by email, posting on an intranet or an internet site, and/or other 
electronic means, if the Respondent customar
ily communicates 
with its employees by such means.  Reasonable steps shall be 
taken by the Respondent to ensure that the notices are not a
l-
tered, defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the R
espondent 
has gone out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at its 
own expense, a copy of the notice to all current employees and 
former employees employed by the Respondent at any time 
since November 1, 2011.
 
(b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.
 
I
T IS F
URTHER ORDERED
 
that the Regional Director for Region 
9 shall set aside the representation election conducted in Case
 
09

RC

069754 and that a new election be held at a date and 
time to be determined by the Regional Director.
 
 
 
